                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   GREEN BAY DIVISION


RYAN DeKEYSER, et al., on behalf of
themselves and all others similarly situated,     Civil No. 1:08-cv-488 (WCG)

                Plaintiffs,

-v-

WAUPACA FOUNDRY, INC. f/k/a
THYSSENKRUPP WAUPACA, INC.,

        Defendant.


JASON VANHOOSE, et al.,
on behalf of themselves                           Civil No. 1:18-cv-01193-WCG
and others similarly situated,

                Plaintiffs,

v.

WAUPACA FOUNDRY, INC.,

                Defendant.


MICHAEL SARRELL, et al.,
on behalf of themselves                           Civil No. 1:18-cv-01192-WCG
and others similarly situated,

                Plaintiffs,

v.

WAUPACA FOUNDRY, INC.,

                Defendant.




         Case 1:18-cv-01193-WCG Filed 01/22/19 Page 1 of 3 Document 101
HOY GARRETT, JR., et al.,
                                                                 Civil No. 1:18-cv-01186-WCG
          Plaintiffs,

-v-

WAUPACA FOUNDRY, INC.,

          Defendant.


 PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF THE PARTIES’
                          PROPOSED SETTLEMENT
______________________________________________________________________________

          Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure and Section 216 of the Fair

Labor Standards Act, Plaintiffs in the above-captioned Actions move the Court for an Order

granting Plaintiffs’ Motion for Final Approval of the Parties’ Proposed Settlement.

          This Motion is unopposed by Defendant Waupaca Foundry, Inc. and is based upon the

Parties’ Settlement Agreement and supporting documents, and the entire file and proceedings

herein.

                                                      Respectfully submitted,

Dated: January 10, 2019                               LARSON · KING, LLP

                                                      By: s/T. Joseph Snodgrass
                                                           T. Joseph Snodgrass (MN 231071)
                                                           Kelly A. Lelo (MN 330838)
                                                           30 E. Seventh Street, Suite 2800
                                                           St. Paul, MN 55101
                                                           Tel: (651) 312-6510
                                                           jsnodgrass@larsonking.com
                                                           klelo@larsonking.com

                                                         J. Gordon Rudd, Jr. (MN 222082)
                                                         ZIMMERMAN REED, L.L.P.
                                                         1100 IDS Center
                                                         80 South 8th Street
                                                         Minneapolis, MN 55402
                                                         Tel: (612) 341-0400
                                                         gordon.rudd@zimmreed.com
                                                  1

           Case 1:18-cv-01193-WCG Filed 01/22/19 Page 2 of 3 Document 101
                                            David W. Garrison (TN 24968)
                                            BARRETT JOHNSTON MARTIN &
                                                 GARRISON, LLC
                                            Bank of America Plaza
                                            414 Union Street, Suite 900
                                            Nashville, TN 37219
                                            Tel: (615) 244-2202
                                            dgarrison@barrettjohnston.com

                                            Kyle F. Biesecker (IN 24095-49)
                                            BIESECKER DUTKANYCH &
                                                  MACER, LLC
                                            411 Main Street
                                            Evansville, IN 47708
                                            Tel: (812) 424-1000
                                            kfb@bdlegal.com

                                            and

                                            J. Russ Bryant
                                            JACKSON, SHIELDS, YEISER & HOLT
                                            262 German Oak Drive
                                            Memphis, TN 38018
                                            Tel: (901) 754-8001
                                            rbryant@jsyc.com

                                            Attorneys for Plaintiffs




1807712




                                        2

          Case 1:18-cv-01193-WCG Filed 01/22/19 Page 3 of 3 Document 101
